DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "structure (IIa)" and “n’” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim as claim 2 from which claim 23 depends does not define these terms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1,2,3,5,7,8,9,11,12,13,15,16,18,19,20,22,23,28,29,30,31,32,33,
Claim(s) 1, 2, 5, 7, 8, 9, 13, 15, 16, 20, 28, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore; John Cleaon US 20180074408 A1.
Moore teaches compositions and methods for promoting charge complexing in polymer stripping processes (see title).
Starting in paragraph 22, Moore teaches the constituents of these composition which including solvents (par 22), inhibitors (par 23), and surfactants (par 24).
Among the suitable solvents listed, Moore teaches the use of tetrahydrofufuryl alcohol meeting the limitation of formula (II) where R is equal to a hydroxyl group.
Among those suitable surfactants taught by Moore in paragraph 24 is included the use of dodecylbezenesulfonate meeting the limitation of formula (I) where n=10.
In paragraph 21 Moore describes the process of using these compositions including a heating step (60-80°C), a dissolution time (5-20 minutes), a rinsing step, and a drying step.

Claim(s) 1, 2, 5, 7, 8, 9, 11, 12, 13, 15, 16, 18, 19, 20, 28, and 33  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egbe; Matthew I. et al. US 20060293208 A1.

Egbe teaches suitable solvents in paragraph 28 including the use of tetrahydrofurfuryl alcohol.  And in paragraph 48 Egbe teaches suitable sulfonic acids including 4-ethylbenzenesulfonic acid and dodecylbenzene sulfonic acid.
Egbe teaches the process of using these compositions in paragraphs 70-75 which includes heating to various temperature including 35°C for various times including 10 and 20 minutes and a rinsing and drying step (paragraph 75).

Allowable Subject Matter
Claims 3, 22-23 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Concerning claim 3, the prior art fails to teach or suggest the combination of the specific alkylbenzene sulfonic acid type compounds with the solvent Markush group listed in instant claim 2 combined with the specific nonionic surfactant described in instant claim 3.  Nor does the prior art provide sufficient motivation for the inclusion of this specific nonionic surfactant from the numerous possible.
Similarly in claims 22, 29-32 the prior art fails to teach or suggest the combination of the alkylbezene sulfonic acid type compound with a surfactant and the compounds listed in instant claim claims 22, 29-32.  The inclusion of such compounds would require the application of hindsight as one of ordinary skill would be required to pick and choose from the vast possible number of solvents which could be used.

Conclusion
The remainder of references cited are meant to demonstrate the state-of-the art in semiconductor cleaning/stripping compositions which contain solvents and a bezenesulfonic acid type compound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/               Primary Examiner, Art Unit 1761